Citation Nr: 1027211	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the RO in Reno, Nevada.

On his VA Form 9, the Veteran requested a hearing before the 
Board at his local RO.  The hearing was scheduled for September 
24, 2009, at the VA office in Las Vegas, Nevada.  However, the 
Veteran did not report for the hearing, and no request for 
postponement was received and granted prior to the hearing date.  
Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a 
scheduled hearing and no request for postponement is received, 
the claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though the 
request for a hearing was withdrawn, and the Board can now 
proceed to appellate review.  See 38 C.F.R. § 20.702(d). 

The Board notes that, in the May 2010 Informal Hearing 
Presentation, the Veteran's representative states that they are 
making a request for service connection for a fracture of the 
Veteran's right humerus, and also for cognitive dysfunction as 
secondary to his service-connected amyotrophic lateral sclerosis 
(ALS).  These claims were not adjudicated by the RO, and are thus 
not before the Board for appellate consideration.  Therefore, the 
issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's degenerative 
disc disease is related to active service, nor was arthritis of 
the spine manifested during or within one year after his 
separation from active service.

CONCLUSION OF LAW

The Veteran's degenerative disc disease of the lumbosacral spine, 
status post laminectomy, was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  



If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In June 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the June 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the January 2007 rating decision, June 2008 SOC, and 
September 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the Las 
Vegas VA Medical Center (VAMC), private treatment records, and 
the Veteran was afforded a VA examination in August 2006.  

The Veteran's representative argues in the May 2010 Informal 
Hearing Presentation that a remand is necessary to request 
records from the Veteran's hospitalization following an in-
service rappelling accident.  However, the Veteran stated in his 
August 2006 Report of Accidental Injury that he did not remember 
the name of the hospital where he was treated, nor is there any 
mention of the name of the hospital in the Veteran's STRs.  The 
duty to assist a veteran in developing evidence is not always a 
"one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  A veteran must cooperate when he is asked for 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he 
denies VA evidence which might have helped establish his claim.  
Therefore, the Board finds that VA has fulfilled its duty to 
assist the Veteran in obtaining medical records relating to his 
back injury, and a remand for additional efforts is not 
necessary.

In addition, the Veteran's representative argues that a new VA 
examination is necessary to determine the etiology of the current 
back condition.  However, the Board finds that another VA 
examination is not necessary to fulfill VA's duty to assist.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence which 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, although the Veteran's STRs document the claimed 
rappelling accident, there is no mention of back pain anywhere in 
his treatment records or his separation examination.  Indeed, 
there is no documentation of treatment for back pain for nearly 
25 years after separation from service.  Moreover, there are no 
competent medical opinions relating the Veteran's current back 
trouble to the in-service rappelling accident, and no other 
medical evidence of record suggests a causal relationship between 
the current disorder and active service.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends his current low back disorder is related to 
the rappelling accident during service.  In his August 2006 
Report of Accidental Injury, he states that while he was 
stationed in Fulda, Germany, around March 1973, he fractured a 
vertebra in his spine after falling off the side of a mountain 
during a training exercise.  He further states that he was taken 
by helicopter to a hospital, and stayed in a clinic in Fulda, 
Germany, for three months to recover.  However, he was unable to 
name the hospital or clinic where he was treated.  

The Veteran's STRs show treatment at a clinic in Fulda in 
February 1974.  The note mentions that the Veteran fell while 
rappelling down a cliff.  He could walk but had limited use of 
his right elbow and left ankle.  X-rays were taken of the elbow 
and ankle, but no mention was made of any back injury or pain.  
Additional treatment notes from February and March 1974 indicate 
the Veteran wore a cast and used a walker due to his left ankle 
injury, but again, no mention of back pain was made.  Further, 
the Veteran's August 1974 separation examination report shows a 
normal examination of the spine, and is negative for any 
complaint or manifestation of back trouble.  

Many years after separation from service, the Veteran sought 
treatment with a chiropractor, Dr. M.R., in May 1999, for low 
back problems.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  X-rays of the lumbar spine 
were negative for recent fracture or gross osseous pathology, but 
showed disc degeneration at L5-S1 and sacralization of L5.  

A November 2000 note of Dr. M.R. states that the Veteran reported 
low back pain which had begun two weeks earlier.  Chiropractic 
treatment was provided, and the Veteran was told to return in one 
month, although the next treatment note is dated in September 
2001.  The Veteran again reported low back pain, and treatment 
was rendered.  Lumbar segmental dysfunction was assessed.  

The Veteran had undergone an MRI of the lumbar spine  in July 
2001, ordered by Dr. E.R.P., which showed a desiccated disc at 
L3-L4 and L4-L5 with central disc protrusion and broad-based disc 
bulge extending into the neural foramina bilaterally.  There were 
also mild facet hypertrophic changes and effacement of the 
anterior thecal sac at L3-L4.  At L4-L5; there was a broad-based 
disc bulge, mild bilateral neural foraminal narrowing, and mild 
facet degenerative changes.  There are no concurrent treatment 
notes from Dr. E.R.P. in the claims file.

In June 2003, the Veteran again sought treatment with Dr. M.R. 
for low back pain that radiated into the left upper thigh.  He 
said the pain started the day before while he was laying sod.  
The chiropractor assessed lumbar segmental dysfunction and 
lumbosacral myofascitis, and rendered treatment.  

In March 2004, the Veteran sought follow-up treatment with Dr. 
E.R.P., complaining of increased back pain shooting down his 
right leg.  The pain was at a level of 8 out of 10.  He also 
reported occasional weakness and cramping of his right leg and 
foot.  On examination, there was straightening of the lumbar 
curvature and positive straight leg raise sign on the right at 60 
degrees.  A trigger point injection of lidocaine and cobalamin 
was performed.  The doctor assessed a lumbar herniated nucleus 
pulposus and lumbar radiculopathy/radiculitis.  The doctor 
recommended a diagnostic L4-L5 right transforaminal epidural 
steroid injection.  

In September 2004, the Veteran complained to Dr. E.R.P. of 
increased numbness of his right and left legs.  He stated he had 
difficulty standing and that the symptoms had been progressive 
for the past several weeks.  He also had numbness in his left 
hand.  The doctor assessed an L3-L4 intervertebral disc bulge 
with protrusion per MRI of July 2001 and an L4-L5 broad-based 
disc bulge.  The doctor suspected a reherniation or an extension 
of the Veteran's disc extrusion, and ordered an MRI of the lumbar 
spine.  The MRI showed a broad-based posterior T12-L1 disc 
herniation/bulge with only minimal acquired stenosis; L2-L3 disc 
disease with minimal posterolateral bulging of the annulus and 
mild facet disease; L3-L4 disc disease with a broad posterior 
annular bulge showing a small cephalad herniation, subligamentous 
location, with mild ventral defect on the thecal sac and minimal 
acquired stenosis; minimal posterolateral bulging of the annulus 
and facet disease without acquired stenosis at L4-L5; and 
sacralization of L5.

Dr. M.R.'s records indicate the Veteran sought treatment for low 
back pain two more times in November 2004 for low back pain, and 
that, at that time, he was receiving nerve block injections for 
his disc herniation.  

Later that month, the Veteran saw Dr. G.P. for a neurologic 
consultation.  The doctor noted a history of sciatica and back 
pain.  The Veteran also walked with a right leg limp, and had a 
sense of stiffness in the right leg when exposed to cold or 
stress.  The back pain had responded to epidurals in the past.  
Additionally, the Veteran had improvement in his back pain with a 
right foot insert.  The doctor reviewed the MRI report and noted 
a small herniation at the L3-L4 level, which he said did not 
cause significant spinal stenosis or foraminal stenosis.  Dr. 
G.P. assessed lumbosacral radiculopathy and ordered an EMG of the 
legs.  The doctor ordered physical therapy in December 2004 when 
he saw the Veteran for follow-up treatment. 

The Veteran underwent an initial evaluation for physical therapy 
at Comprehensive Therapy Centers at the end of December 2004.  
The diagnosis was noted as degenerative disc disease with 
insidious onset one year prior.  

In March 2005, the Veteran sought treatment with Dr. G.J.L.T. for 
the lumbar spine and hip problems.  It appears the doctor 
administered epidural injections and recommended stretching 
exercises.  The Veteran participated in physical therapy through 
August 2005.  

In October 2005, the Veteran saw Dr. D.A.D. by referral from Dr. 
E.R.P.  The Veteran reported a vague discomfort that radiated 
down his legs and weakness on the right that caused him to have a 
limp.  He was unable to pick up his foot on the right side and 
therefore it dragged when he took steps.  The distribution of 
symptoms followed the L5 or S1 nerve root on the right side.  He 
had received five epidural steroid injections, without prolonged 
benefits.  The doctor reviewed an MRI which demonstrated 
transitional segment anatomy with moderately severe lateral 
recess stenosis at L4-L5.  The doctor opined that the Veteran's 
lateral recess stenosis was causing his current symptoms.  
However, the doctor noted that the Veteran's films were outdated, 
and ordered a new MRI.  


A November 2005 MRI of the lumbar spine showed mild degenerative 
changes at multiple disc levels, with the most prominent disc 
height loss seen at L3-L4 and bilobed focal protrusions at T12-
L1.  Broad-based bulging was seen at L4-L5 which was suspected to 
cause nerve root irritation of the L4 and L5 nerve roots.  

Based on the MRI results, Dr. D.A.D. performed a bilateral 
laminectomy at L3, L4 and L5 in November 2005.  The post-
operative diagnosis was lumbar spinal stenosis and neurogenic 
claudication.  

In February 2006, the Veteran returned to Dr. D.A.D. for follow-
up.  The Veteran's sciatic type pain had resolved, although he 
still had a gait disorder.  The doctor expressed concern that the 
Veteran may have an underlying complex neurologic disorder, which 
was causing a spastic gait.  Dr. D.A.D. referred the Veteran to a 
neurologist for work up, and also recommended a post-operative 
back care program.  The Veteran saw Dr. L.G. for a neurological 
consultation in May 2006, who noted a normal EMG study.  

The Veteran also returned to Dr. G.J.L.T. in February 2006 for 
additional physical therapy for his back pain.  It was noted that 
the Veteran was involved in a motor vehicle accident in February 
2006 and had resulting mid and low back soreness.  Therapy 
continued through August 2006.  

The Veteran was afforded a VA examination in August 2006.  The 
Veteran gave a history of having fallen 50 feet while rappelling 
off a cliff in 1973.  He had sustained a closed fracture of the 
left ankle, sprain of the right ankle, and severe bruising of the 
spine, which caused neck and back pain.  He had been hospitalized 
for three months.  His neck and back pain had been chronic since 
service.  He reported that, currently, he developed sudden pain 
in his ankles and back, that the pain caused reflexic weakness, 
which caused him to fall.  He also had an unstable gait.  The 
Veteran took over-the-counter medication for pain.  His symptoms 
had increased significantly over the last 15 years.  He had six 
epidural steroid injections, but the results were poor.  He also 
had acupuncture in 2002 and 2003, with poor results.  His 
symptoms had not improved significantly since his 2005 surgery.  
The examiner reviewed X-rays from 2005.  The examiner assessed 
intervertebral disc syndrome with no radiculopathy and low back 
pain status post lumbar laminectomy.  

The Veteran was examined by Dr. M.I.H. in November 2006 on 
referral from the VAMC.  The doctor reviewed the Veteran's claims 
file and performed an EMG, which was normal.  The doctor stated 
he found no evidence of neuropathy, myopathy, or radiculopathy, 
and no objective neurological deficits.  

In July 2008, the Veteran went to the neurology department at the 
VAMC for a consultation.  He reported longstanding back pain due 
to his in-service rappelling accident, and stated he had been 
coping with the back pain up until five years ago.  The 2005 
surgery had not helped at all.  He had noticed worsening of his 
leg strength and also began to suffer from falls.  Currently he 
had been diagnosed with possible ALS.  An EMG was completed and 
showed denervation in the lumbosacral myotomes.  The neurologist 
recommended a number of follow-up tests to further examine the 
Veteran's numerous neurologic symptoms.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for 
degenerative disc disease of the lumbosacral spine, status post 
laminectomy.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, because there is no evidence 
that low back arthritis was manifested during the applicable one-
year presumptive period after separation from active duty.  
Further, there is no radiographic evidence of arthritis during 
service or within his first post-service year.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show no evidence of any back pain or 
injuries during active service.  Following service, there was no 
documentation of complaints or treatment for back pain until 
1999, 25 years after his separation from service.  While he is 
clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for 25 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the Veteran's back disorder to 
military service.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the Veteran's 
own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post laminectomy, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, status post laminectomy, is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


